Citation Nr: 9927439
Decision Date: 09/24/99	Archive Date: 12/06/99

DOCKET NO. 97-17 720               DATE SEP 24, 1999

On appeal from the Department of Veterans Affairs (VA) Regional
Office in Winston-Salem, North Carolina

THE ISSUE

Entitlement to a rating in excess of 30 percent prior to November
7, 1996 and 50 percent effective from November 7, 1996, for post
traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

WITNESSES AT HEARING ON APPEAL

Appellant and a social worker

ATTORNEY FOR THE BOARD 

Debbie A. Riffe, Associate Counsel 

INTRODUCTION

The veteran had active service from January 1965 to January 1968.
In a January 1994 rating decision, the Winston-Salem, North
Carolina Regional Office (RO) granted the veteran's claim for
entitlement to service connection for PTSD and assigned a 30
percent evaluation, effective from August 1993. This appeal arises
from a February 1996 rating decision of the RO, which denied an
increased rating for PTSD.

In June 1998, the veteran appeared and testified at a Travel Board
hearing which was conducted by C. W. Symanski, who is the member of
the Board of Veterans' Appeals (Board) responsible for making a
determination in this case. In September 1998, the Board remanded
the case to the RO for additional development. In an April 1999
rating decision, the RO assigned a 50 percent evaluation for PTSD,
effective from November 7, 1996.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained by the RO.

2. Prior to and effective from November 7, 1996, the veteran's
service connected PTSD was manifested by complaints of flashbacks
of Vietnam experiences, recollections, disturbing dreams, insomnia,
periods of extreme anger, irritability, distrust of authority,
paranoid ideation, concentration problems, a need for isolation,
and an inability to obtain employment; the clinical findings show
that the veteran's PTSD symptoms produced total social and
industrial inadaptability.

- 2 -

CONCLUSION OF LAW

The veteran's PTSD was 100 percent disabling prior to and effective
from November 7, 1996, according to the regulatory criteria. 38
U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 4.1, 4.2, 4.7, 4.10,
4.129, 4.130, 4.132, Diagnostic Code 9411 (as in effect prior to
November 7, 1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

In a January 1994 rating decision, the RO granted the veteran's
claim for service connection for PTSD and assigned a 30 percent
evaluation under Diagnostic Code 9411 of the VA's Schedule for
Rating Disabilities (38 C.F.R. Part 4). This action was based in
part on private and VA records. In an August 1993 medical
statement, Thomas Weinkam, a social worker at the Blue Ridge Center
for Mental Health, Developmental Disability and Substance Abuse
Services (hereinafter "Blue Ridge Center"), indicated that the
veteran met the criteria for a diagnosis of PTSD in that he
reexperienced traumatic events from Vietnam, had persistent
avoidance stimuli associated with the trauma, and had persistent
symptoms of increased arousal that were not present before the
trauma. On a December 1993 VA examination, the veteran was
diagnosed with moderate PTSD (Axis I) with a current Global
Assessment of Functioning (GAF) scale score of 50 (Axis V). The
examination report indicates that the veteran's most serious
symptoms involved preoccupation with an irritability about his
military experiences, emotional numbing, alienation, and avoidance
behaviors.

In September 1995, a medical statement dated in September 1995 from
Thomas Weinkam at the Blue Ridge Center was received. He indicated
that he has been the veteran's therapist since July 1990. He stated
that the veteran recently reported having disturbing dreams three
nights in a row and daily flashbacks of war

- 3 -

experiences. The veteran avoided anything military-related, crowds
due to a certain traumatic incident in a public place in Vietnam,
and family gatherings. The social worker noted that he has met with
the veteran's mother, sister, and friend with whom the veteran
lived, and that they had described the veteran as being short-
tempered, irritable, violently angry, easily startled, and
restricted in displaying emotions. The social worker opined that
the veteran was prevented from functioning in the workplace due to
reduced attention span and concentration (he was described as
having flashbacks, recollections, disturbing dreams, insomnia,
periods of extreme anger--all contributing to reduced mental
functioning); poor follow-through with tasks (his PTSD symptoms and
discouragement were noted to affect his motivation and interfere
with sustained effort applied to a task); and significantly
impaired social functioning (he was described as being easily
irritated, short-tempered, distrustful of authority, and with
paranoid ideation).

On an October 1995 VA examination, the veteran reported that he
continued to have "severe nightmares" concerning Vietnam about four
or five times a week. He reported that he had difficulty in
sleeping at night, remained depressed all the time, experienced
waves of rage, and became overemotional. It was noted that he was
totally withdrawn and hardly associated with anyone and that he
spent his spare time reading and riding his motorcycle. The veteran
reportedly went up to the mountains by himself and avoided going
out to restaurants, except for the Waffle House when no one else
was there. He got in fights with people and last worked in July
1989 at the Asheville VA. On examination, the veteran was somewhat
intense. He was depressed and did not smile. He was moderately
anxious and had some irritability, but he was not hostile towards
the examiner. There were no hallucinations, delusions, paranoia, or
ideas of reference. His speech was intense and fairly obsessive
with the problems he was having. He had a depressed mood, depressed
affect, psychomotor retardation, and anxiety. He was oriented and
alert. The diagnosis was PTSD.

In a February 1996 rating decision, the RO confirmed and continued
the 30 percent rating for the veteran's PTSD on the basis of the
September 1995 medical statement and October 1995 VA examination
report.

4 - 

At a June 1998 hearing at the RO before the undersigned Member of
the Board, the veteran testified that he has had difficulty in
sleeping ever since Vietnam and that experienced nightmares; that
he attended no social functions and communicated only with one or
two people on a regular basis; that he usually went to the Waffle
House and sat in a back corner booth when it was not busy, and to
the grocery store after midnight when not a lot of people were
around; that he last worked in 1989 when he sustained some injuries
and was placed on disability; that his PTSD prevented him from
working; that he never attended family functions; that he
constantly thought about Vietnam; and that his condition has
worsened since his October 1995 VA examination.

At the hearing, a social worker at the Blue Ridge Center testified
that he has worked with the veteran since 1990. He described the
veteran's symptoms of PTSD, including flashbacks, intrusive
recollections, estrangement from others, avoidance of stimuli, and
violent thoughts. He stated that the veteran was considerably
debilitated by PTSD to such a degree that he was unable to obtain
a job.

In a June 1998 medical statement received at the hearing, Thomas
Weinkam, a clinical social worker at the Blue Ridge Center,
indicated that the veteran daily experienced intrusive distressing
recollections of traumatic events; that he persistently avoided
stimuli associated with the trauma in service such as military
clothing and crowds; that he experienced estrangement from others
since Vietnam and restriction of loving feelings; that he had sleep
disturbances, anger outbursts, difficulty in concentrating,
hypervigilance, and exaggerated startle response; and that he had
increased suicidal ideation. The social worker stated that the
veteran had been unemployed for some time and shut himself off from
people and activities. The veteran's continuing isolation was noted
to be a concern. Other than the two people the veteran lived with,
he had regular contact only with his mother, sister, and brother.
His personal relationships were very limited. The veteran was often
preoccupied with the past and had difficulty in letting go of it as
well as living in the present and looking forward to the future.
The veteran's GAF scale score was estimated at between 35 and 45.

5 -

In December 1998, records from the Social Security Administration
were received. The records show that in 1991 the veteran was
awarded benefits on account of a primary diagnosis of cervical
spondylosis and secondary diagnoses of depression and anxiety, and
that his disability benefits were continued in 1997 on account of
primary diagnoses of osteoarthritis and allied disorders and a
secondary diagnosis of mood disorders. Accompanying medical records
from the Blue Ridge Center showed psychotherapy treatment from 1990
to 1997. The veteran was initially diagnosed with PTSD in 1993, and
the treatment records demonstrate that his PTSD was manifested as
flashbacks, disturbing dreams, avoidance of stimuli, feelings of
detachment, difficulty in controlling anger and coping with stress
and frustration, and persistent reexperiencing of traumatic events.

In December 1998, medical records dated from February 1997 to
December 1998 were received from the Blue Ridge Center. In a
December 1998 statement, Thomas Weinkam indicated that the
veteran's PTSD symptoms continued and that what was worsening was
that the veteran felt "tired, burnt out" and had "weird bizarre
thoughts" daily including suicidal thoughts and thoughts about
harming others. The records indicate numerous sessions of
psychotherapy for PTSD. The veteran's PTSD symptoms included
distressful dreams, flashbacks to war experiences, avoidance and
withdrawal, suicidal ideation and thoughts of violence with no
intent, and difficulty in controlling anger and coping with stress
and pain.

On a January 1999 VA fee basis examination, it was noted that the
veteran last worked in July 1989 at the VA laundry. Reportedly, his
constant anger set him off. He had images daily of his job in
Vietnam involving the recovery of human body parts, which created
great turmoil for him. He experienced hypervigilance at night and
had difficulty sleeping. He reexperienced events of Vietnam in the
form of flashbacks and intrusive thoughts and memories. He avoided
crowds and expressed anger at the United States government for
"lying about Vietnam". The veteran had panic attacks from time to
time, depending on the stimuli. With varying frequency, certain
stimuli brought on dissociative spells when he became detached. His
mood was angry. The veteran reported having had 30 jobs in the past
25 years and that he

- 6 -

usually quit a job because he could not get along with others. His
current life was constricted and involved going for treatment at
the Blue Ridge Center or drinking coffee and smoking at a local
Waffle House. It was noted that the veteran was twice divorced. He
was able to do housework and basic activities of daily living but
was unable to work in a job due to his PTSD symptoms. On mental
status examination, the veteran was initially angry but eventually
grew pleasant. He was appropriately attired, and his thought
processes were logical, coherent, and goal- directed. He was not
actively homicidal or suicidal. There was no evidence of delusions
or hallucinations. His mood was angry. He was alert and oriented
times four. His judgment appeared intact, and his insight was fair.
He was able to follow complex instructions, and there was no
evidence of obsessive-compulsive rituals. The assessment included
PTSD (Axis I) with a current GAF scale score of 45 to 50 (Axis V).
The examiner commented that the veteran was quite disabled from
PTSD. He gave a consistent history indicative of PTSD, and he
seemed to lead a very constricted life. The examiner believed that
the veteran was unable to function in the workplace. He noted that
the veteran's anger and paranoia was somewhat of a disturbing
factor and probably alienated him even further from routine contact
with others. The veteran was able to perform activities of daily
living but was unable to work in a structured environment.

In September 1999, an August 1999 medical report from H. Branham,
M.D., was received at the Board accompanied by a waiver of RO
consideration of the report. The veteran was examined for a
complaint that his mind was "all messed up". He last worked for the
VA in 1989. He has had difficulty in maintaining close emotional
relationships with anyone. He was noted to have experienced marked
trouble in sleeping and that he awakened with violent nightmares.
He felt blue and gloomy much of the time and preferred to run away
from his problems. He had a need for isolation and found it
difficult to control his temper. At times, he reportedly became
outraged for no reason and would attack people or destroy things.
He startled easily and tried to avoid thinking about battle
situations. He attempted to isolate himself so that he would not be
reminded of situations that could arouse recollections of Vietnam.
During the interview, the veteran scanned his surroundings
constantly and had a markedly exaggerated startle response. It

7 -

was noted that he lived in a house with two other people, for
reasons of financial opportunity and personality compatibility, but
was most comfortable when he was alone in the woods or involved in
some pursuit affording him total isolation. On mental status
examination, the veteran frequently checked the doors and windows
during the interview and was initially quite guarded. He was very
emotional when describing Vietnam experiences. He experienced
flashbacks and very vivid, intense nightmares of Vietnam. His
speech was pressured at times, and he maintained direct eye
contact. His mood was labile, appearing from sad and tearful to
near euphoria. His thought process tended to show some thought
insertion. There was an overriding obsession with his concern about
VA problems and his Vietnam experiences. He had no suicidal or
homicidal intentions at present, and there were no hallucinations.
There was some paranoid delusional thought regarding the VA. His
concentration and judgment were markedly impaired. His memory was
good for immediate and recent events. The diagnoses included PTSD
with unemployability due to concentration problems and need for
isolation (Axis I) and a GAF scale score of 25 (Axis V).

II. Analysis

The veteran's claim is well grounded within the meaning of 38
U.S.C.A. 5107(a). That is, the Board finds that the veteran has
presented a claim which is plausible. The Board is also satisfied
that all relevant evidence has been properly developed and that no
further assistance is required to comply with the duty to assist
under 38 U.S.C.A. 5107(a).

Under the applicable criteria, disability evaluations are
determined by the application of a schedule of ratings which is
based on average impairment of earning capacity. 38 U.S.C.A. 1155;
38 C.F.R. Part 4. Separate diagnostic codes identify the various
disabilities. The Department of Veterans Affairs (VA) has a duty to
acknowledge and consider all regulations which are potentially
applicable through the assertions and issues raised in the record,
and to explain the reasons and bases for its conclusions. Schafrath
v. Derwinski, 1 Vet. App. 589 (1991). These regulations include,
but are not limited to, 38 C.F.R. 4.1 and 4.2. 38 C.F.R. 4.1

- 8 -

requires that each disability be viewed in relation to its history
and that there be emphasis upon the limitation of activity imposed
by the disabling condition. 38 C.F.R. 4.2 requires that medical
reports be interpreted in light of the whole recorded history, and
that each disability must be considered from the point of view of
the veteran working or seeking work. These requirements for
evaluation of the complete medical history of the claimant's
condition operate to protect claimants against adverse decisions
based on a single, incomplete or inaccurate report and enable VA to
make a more precise evaluation of the level of the disability and
of any changes in the condition.

Also, 38 C.F.R. 4.10 provides that, in cases of functional
impairment, evaluations must be based upon lack of usefulness of
the affected part or systems, and medical examiners must furnish,
in addition to the etiological, anatomical, pathological,
laboratory and prognostic data required for ordinary medical
classification, full description of the effects of the disability
upon the person's ordinary activity. When there is a question as to
which of two evaluations shall be applied, the higher evaluation
will be assigned if the disability picture more nearly approximates
the criteria required for that rating. Otherwise, the lower rating
will be assigned. 38 C.F.R. 4.7.

38 C.F.R. 4.129 and 4.130 (1996) provide that social and industrial
inadaptability are the basic criteria for rating mental disorders.
Social integration is one of the best evidences of mental health
and reflects the ability to establish (together with the desire to
establish) healthy and effective interpersonal relationships.
However, in evaluating impairment, social inadaptability is to be
evaluated only as it affects industrial adaptability. 38 C.F.R.
4.129 (1996). In evaluating psychiatric disabilities, the severity
of disability is based upon actual symptomatology as it affects
social and industrial adaptability. Two of the most important
determinants of disability are time lost from gainful work and a
decrease in work efficiency. An emotionally sick veteran with a
good work record must not be underevaluated, nor must a veteran's
condition be overevaluated on the basis of a poor record not
supported by the psychiatric picture. 38 C.F.R. 4.130 (1996).

- 9 - 

The RO evaluated the veteran's PTSD under 38 C.F.R. 4.132,
Diagnostic Code 9411 (as in effect prior to November 7, 1996) in
the February 1996 rating decision, when his claim for an increased
rating was denied. Under Code 9411, a 30 percent rating requires
definite impairment in the ability to establish or maintain
effective and wholesome relationships with people, where the
psychoneurotic symptoms result in such reduction in initiative,
flexibility, efficiency, and reliability levels as to produce
definite industrial impairment. A 50 percent evaluation requires
that the ability to establish or maintain effective or favorable
relationships with people is considerably impaired and that by
reason of psychoneurotic symptoms the reliability, flexibility, and
efficiency levels are so reduced as to result in considerable
industrial impairment. A 70 percent evaluation for PTSD requires
that the ability to establish and maintain effective or favorable
relationships with people is severely impaired and that
psychoneurotic symptoms are of such severity and persistence that
there is severe impairment in the ability to obtain or retain
employment. A 100 percent evaluation is warranted where the
attitudes of all contacts except the most intimate are so adversely
affected as to result in virtual isolation in the community; or
where there are totally incapacitating psychoneurotic symptoms
bordering on gross repudiation of reality with disturbed thought or
behavioral processes associated with almost all daily activities
such as fantasy, confusion, panic, and explosions of aggressive
energy resulting in profound retreat from mature behavior; or the
individual is demonstrably unable to obtain or retain employment.
In Johnson v. Brown, 7 Vet. App. 95, 97 (1994), the United States
Court of Appeals for Veterans Claims (known as the United States
Court of Veterans Appeals prior to March 1, 1999) (hereinafter,
"the Court") upheld the Secretary's interpretation that the
criteria in Diagnostic Code 9411 for a 100 percent rating "are each
independent bases for granting a 100% rating".

The Board notes that the regulations pertaining to mental disorders
were revised effective November 7, 1996. In an April 1999 rating
decision, when the veteran was assigned a 50 percent rating
effective from November 7, 1996, the RO evaluated his PTSD under 38
C.F.R. 4.130, Diagnostic Code 9411 (as in effect from November 7,
1996). The Court has held that, where the law or regulation changes
after a claim has been filed or reopened but before the
administrative or

- 10-

judicial appeal process has been concluded, the version most
favorable to the appellant will apply unless Congress provided
otherwise or permitted the Secretary of Veterans Affairs to do
otherwise, and the Secretary did so. Karnas v. Derwinski, 1 Vet.
App. 308, 313 (1991). After consideration of all of the evidence of
record, the Board concludes that the old regulations are more
favorable to the veteran's appeal and will be applied in the
instant case.

After reviewing the complete record, the Board concludes that the
veteran's PTSD symptomatology is of such extent, severity, depth,
and persistence that it is productive of total social and
industrial inadaptability so as to warrant a 100 percent rating
under Diagnostic Code 9411 (1996) prior to and effective from
November 7, 1996. In a September 1995 private medical statement,
the veteran's treating social worker opined that he was prevented
from functioning in the workplace due to his PTSD symptoms, to
include flashbacks of Vietnam experiences, recollections,
disturbing dreams, insomnia, periods of extreme anger,
irritability, distrust of authority, and paranoid ideation.
Although the October 1995 VA examination report did not reflect a
GAF score, it was reported that the veteran was totally withdrawn
and hardly associated with anyone, that he last worked in 1989, and
that he experienced waves of rage. At the 1998 hearing, the
veteran's treating social worker again opined that he was
considerably debilitated by PTSD to such a degree that he was
unable to obtain a job. In a June 1998 private medical statement,
the veteran's GAF score was estimated at between 35 and 45. On the
January 1999 VA fee basis examination, the veteran was given a GAF
score of 45 to 50, and the examiner opined that the veteran was
unable to function in the workplace. Finally, an August 1999
private medical report reflects a diagnosis of PTSD with
unemployability due to concentration problems and need for
isolation and a GAF score of 25.

Clearly, there are varying opinions as to the severity of the
veteran's PTSD before and after November 7, 1996, as reflected by
the different GAF scores. However, the overall medical evidence
shows that the veteran's PTSD resulted in virtual isolation in the
community and an inability to obtain employment. Therefore, the
Board concludes that the veteran's PTSD is productive of total
social and industrial

- 11 -

impairment under the old regulations, prior to and effective from
November 7, 1996.

ORDER

Entitlement to a 100 percent rating for PTSD, prior to and
effective from November 7, 1996, is granted, subject to regulations
governing awards of monetary benefits.

C. W. SYMANSKI 
Member, Board of Veterans' Appeals



 010921705      990929    755635

DOCKET NO. 97-27 136               DATE SEP 29, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUES

1. Entitlement to Department of Veterans Affairs (VA) compensation
benefits pursuant to 38 U.S.C.A. 1151 (West 1991) for
nephrosclerosis, obstructive uropathy and recurrent urinary tract
infections as a result of VA hospitalization from September to
November 1993.

2. Entitlement to a total rating based upon individual
unemployability due to disability which is being compensated as if
service-connected.

3. Entitlement to VA compensation benefits pursuant to 38 U.S.C.A.
1151 (West 1991) for hepatitis B as a result of VA hospitalization
from September to November 1993.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD 

C. Lawson, Counsel 

INTRODUCTION

The veteran served on active duty from September 1943 to April
1946.

In October 1995, the veteran filed a claim for VA compensation
benefits pursuant to 38 U.S.C.A. 1151 for nephrotoxicity from
aminoglycoside exposure, as well as a claim for VA compensation
benefits pursuant to 38 U.S.C.A. 1151 for nephrosclerosis,
obstructive uropathy and recurrent urinary tract infections as a
result of VA hospitalization from September to November 1993.

The RO granted the claim for VA compensation benefits pursuant to
38 U.S.C.A. 1151 for nephrotoxicity from aminoglycoside exposure in
August 1996, and assigned it a noncompensable rating. Benefits
under 38 U.S.C.A. 1151 were denied for nephrosclerosis, obstructive
uropathy and recurrent urinary tract infections.

In January 1999, Department of Veterans Affairs (VA) Regional
Office (the RO) construed a VA Form 21-4138 which was dated in
September 1996 as a notice of disagreement as to the determination
that no more than a noncompensable rating was warranted for
nephrotoxicity from aminoglycoside exposure 1 and issued the
veteran a Statement of the Case as to the matter of an increased
disability rating. No VA Form 9 substantive appeal has been
received as to that issue. Accordingly, the Board has no
jurisdiction over that matter and it will not be addressed further
herein. See 38 U.S.C.A. 7105(a), (b)(2), and (d)(3) (West 1991); 38
C.F.R. 20.200,20.202 (1998).

1 The Board observes that there was no indication of disagreement
as to the RO's August 1996 determination on this matter on such
form. See 38 C.F.R. 20.201 (1998). 

- 2 -

A claim for a total rating based upon individual unemployability
due to disability which is being compensated as if service-
connected was also filed by the veteran. The RO denied this claim
in August 1996, the veteran expressed specific disagreement with
this decision in September 1996, a Statement of the case was issued
in May 1997 and the veteran's VA Form 9 was received in August
1997, so an appeal has been perfected as to this issue. This matter
is one of the subjects of the remand section of this decision
below.

The RO denied entitlement to VA compensation benefits pursuant to
38 U.S.C.A. 1151 for hepatitis B as a result of VA hospitalization
from September to November 1993 in January 1999, and the veteran's
representative's June 1999 informal hearing presentation qualifies
as a notice of disagreement as to that decision. In light of
Manlincon v. West, 12 Vet. App. 238 (1998), this claim is the other
subject of the remand section of this decision.

FINDING OF FACT

There is no competent medical evidence of record showing that there
is any nexus between the veteran's current nephrosclerosis,
obstructive uropathy and recurrent urinary tract infections and the
treatment which occurred during VA hospitalization from September
to November 1993.

CONCLUSION OF LAW

The claim of entitlement to VA compensation benefits pursuant to 38
U.S.C.A. 1151 for nephrosclerosis, obstructive uropathy and
recurrent urinary tract infections as a result of VA
hospitalization from September to November 1993 is not well
grounded. 38 U.S.C.A. 5107(a) (West 1991).

3 - 

REASONS AND BASES FOR FINDING AND CONCLUSION

1. Entitlement to VA compensation benefits pursuant to 38 U.S.C.A.
1151 for nephrosclerosis, obstructive uropathy and recurrent
urinary tract infections as a result of VA hospitalization from
September to November 1993.

The veteran is seeking entitlement to VA compensation benefits
pursuant to 38 U.S.C.A. 1151 (West 1991) for nephrosclerosis,
obstructive uropathy and urinary tract infections as a result of
treatment during VA hospitalization from September to November
1993, claiming that he has disability as a result of aminoglycoside
treatment of right lower extremity cellulitis during that time
period. He asserts that a medical test found that the
aminoglycoside treatment in 1993 caused his current renal and
urinary problems. He further asserts that the VA examination which
was conducted in July 1996 was inadequate.

In the interest of clarity, the Board will describe the factual
background of this case; review the relevant law, regulations and
Court decisions; and then render an analysis of the claim.

Factual background

A February 1992 VA medical record documents, in part, the veteran's
vascular history and status at that time. An August 1992 VA medical
record notes that the veteran was complaining at that time of
urinary hesitancy, dribbling, retention, and nocturia, and that a
urology consultation had revealed bilobular prostatic hypertrophy.
In October 1992, the veteran's nocturia was noted to have improved
on Imipramine. Other VA records of treatment preceding the
treatment which occurred during the VA hospitalization from
September to November 1993 are contained in the claims folder.

A September to November 1993 VA hospital discharge summary
indicates that the veteran was admitted to a VA hospital in
September 1993 for treatment of right lower extremity cellulitis.
He had a history of hypertension, congestive heart

4 -

failure, coronary artery bypass surgery, abdominal aortic aneurysm
repair, and deep venous thrombosis.. He was started on Cefadyl
intravenously for his right lower extremity cellulitis. After there
was no adequate response to this treatment for such cellulitis,
other treatment, including aminoglycoside treatment, was commenced.
The veteran's BLN level subsequently increased per laboratory
study, so aminoglycoside treatment was discontinued. Nevertheless,
the veteran became anuric, so the renal service was consulted. The
renal service determined that the veteran had acute renal failure
due to aminoglycoside-induced renal tubular necrosis. Consequently,
the veteran required hemodialysis. Thereafter, he gradually
improved and converted from oliguric renal failure to non-oliguric
renal failure, and thereafter, dialysis was discontinued. By
hospital discharge, the veteran's acute renal failure had improved,
and further improvement of his renal failure and resolution thereof
within six months was contemplated. The veteran was discharged in
a stable condition.

The RO ordered a VA nephrology examination in July 1996, after the
veteran filed his claim. The examining physician was requested to
report fully on the veteran's current renal function and to
indicate whether there were any residuals remaining from the renal
failure which occurred due to the prescription of aminoglycosides
during the September to November 1993 VA hospitalization. The
nephrologist reviewed the veteran's history, complaints and
objective findings, including those obtained from recent and
current laboratory reports. The nephrologist indicated that the
veteran had moderate renal failure which was multifactorial in
nature, with etiologies being nephrosclerosis; nephrotoxicity from
aminoglycoside exposure; obstructive uropathy; and previous urinary
tract infections.

As indicated in the Introduction above, in August 1996, the RO
granted compensation under 38 U.S.C.A. 1151 for nephrotoxicity from
aminoglycoside exposure but denied compensation for the
disabilities currently at issue, nephrosclerosis, obstructive
uropathy and recurrent urinary tract infections.

The veteran was hospitalized at a VA hospital in June 1997 for
urosepsis. An inpatient medical record indicates that anatomic
obstruction was suspected and that

5 -

a PSA test was to be obtained. Another inpatient medical record
indicates that the veteran's urine culture grew e. coli bacteria.
The hospital discharge summary diagnoses resolved urosepsis,
possibly due to ureteral stricture.

In May 1998, the RO requested a fee basis opinion from a private
nephrologist. The opinion request noted that compensation had been
granted in light of the 1996 VA hospital episode of acute renal
failure due to nephrotoxicity from aminoglycosides, and that
compensation had been denied for nephrosclerosis, obstructive
uropathy, and urinary tract infections. The opinion request further
noted that the veteran had disagreed with the denial of
compensation as to the latter three, and that he was apparently
contending that all of his renal and genitourinary dysfunction was
the result of the 1993 aminoglycoside exposure.

The independent nephrologist's June 1998 report indicates that the
claims folder was reviewed, and that the veteran was examined.
After the claims folder review and examination of the veteran, the
nephrologist indicated that the veteran's recurrent urinary tract
infection disability was probably due to benign prostatic
hypertrophy and obstructive uropathy. The nephrologist did not feel
that the aminoglycoside treatment had contributed to it. It was
noted that aminoglycosides had increased the veteran's creatinine
transiently in 1993 and also again in 1997 when they were again
used. Furthermore, the nephrologist indicated that the veteran had
an underlying nephrosclerosis based on his vascular history. The
nephrologist noted that aminoglycoside usage could not cause
nephrosclerosis but that it could cause acute renal failure which
would reverse itself most of the time. The nephrologist noted that
the veteran did not have any hydronephrosis, and so therefore, the
veteran's obstructive uropathy was probably wholly prostatic in
nature. The nephrologist felt that the veteran's recurrent urinary
tract infections and nephrosclerosis were not due to aminoglycoside
usage.

- 6 -

Applicable Law and Regulations

38 U.S.C.A. 1151

In pertinent part, 38 U.S.C.A. 1151 provides that when there is no
willful misconduct by a veteran, additional disability resulting
from VA hospitalization, medical or surgical treatment causing
injury, or aggravation thereof, shall be compensated as if service-
connected. See also 38 C.F.R. 3.358 (1995).

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States
Supreme Court held that VA's interpretation of 38 U.S.C. 1151 as
encompassing only additional disability resulting from VA
negligence or from accidents during treatment was unduly narrow.
The Supreme Court found that the statutory language of 38 U.S.C.A.
1151 simply required a causal connection between VA treatment and
additional disability, and that there need be no identification of
"fault" on the part of VA. The Supreme Court further found that the
then implementing regulation, 38 C.F.R. 3.358(c)(3) (1991), was not
consistent with the plain language of 38 U.S.C.A. 1151 with respect
the regulation's inclusion of a fault or accident requirement.

In pertinent part, 38 U.S.C.A. 1151 provides that where any veteran
shall have suffered an injury, or an aggravation of an injury, as
the result of hospitalization, medical or surgical treatment, not
the result of such veteran's own willful misconduct, and. such
injury or aggravation results in additional disability or in death,
disability compensation shall be awarded in the same manner as if
such disability, aggravation, or death were service-connected.

However, the Court further held that not every "additional
disability" was compensable. The validity of the remainder of 38
C.F.R. 3.358 was not questioned. See Gardner, 115 S.Ct. 552, 556
n.3 (1994): "We do not, of course, intend to cast any doubt on the
regulations insofar as they exclude coverage for

- 7 -

incidents of a disease's or injury's natural progression, occurring
after the date of treatment .... VA's action is not the cause of
the disability in those situations."

In sum, the Supreme Court found that the statutory language of 38
U.S.C.A. 1151 simply requires a causal connection between VA
medical treatment and additional disability but that not every
additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an opinion
from the Attorney General of the United States as to the full
extent to which 1151 benefits were authorized under the Supreme
Court's decision. The requested opinion was received from the
Department of Justice's Office of Legal Counsel on January 20,
1995. In essence, the Department of Justice opined that "our
conclusion is that the [Supreme] Court intended to recognize only
a narrow exclusion [to the "no fault" rule], confined to injuries
that are the necessary, or at most, close to certain results of
medical treatment."

On March 16, 1995, amended VA regulations were published to conform
with the Supreme Court's decision. Section (c)(3) of 38 C.F.R.
3.358 was amended to remove the "fault" requirement which was
struck down by the Supreme Court. 38 C.F.R. 3.358(c)(1) provides
that "[i]t will be necessary to show that the additional disability
is actually the result of such disease or injury or an aggravation
of an existing disease or injury and not merely coincidental
therewith." Further, 38 C.F.R. 3.358(b)(2) provides that
compensation will not be payable for the continuance or natural
progress of disease or injuries. 38 C.F.R. 3.358(c)(3) now.
provides that "[c]ompensation is not payable for the necessary
consequences of medical or surgical treatment or examination
properly administered with the express or implied consent of the
veteran, or, in appropriate cases, the veteran's representative.
'Necessary consequences' are those which are certain to result
from, or were intended to result from, the examination or medical
or surgical treatment administered."

Under 38 C.F.R. 3.358(c)(3) as amended in 1995, compensation is
precluded where disability (1) is not causally related to VA
hospitalization or medical or

- 8 -

surgical treatment, or (2) is merely coincidental with the VA
hospitalization or medical or surgical treatment, or (3) is the
continuance or natural progress of diseases or injuries for which
VA hospitalization or medical or surgical treatment was authorized,
or (4) is the certain or near certain result of the VA
hospitalization or medical or surgical treatment. )"ere a causal
connection exists, there is no willful misconduct, and the
additional disability does not fall into one of the above-listed
exceptions, the additional disability will be compensated as if
service-connected.

In Jones v. West, No. 98-664 (U.S. Vet. App. July 7, 1999), the
Court noted that amendments to 38 U.S.C.A. 1151 which were
promulgated in 1996 were expressly made applicable by Congress only
to claims filed on or after October 1, 1997. Because the veteran's
claim for benefits was received in October 1995, the 1996
amendments are not applicable and are not mentioned or applied
herein.

Well Grounded Claims

The threshold question which must be resolved with regard to a
claim is whether the veteran has presented evidence of a well-
grounded claim. See 38 U.S.C.A. 5107(a); Murphy v. Derwinski, 1
Vet. App. 78, 81 (1990). A well-grounded claim is a plausible claim
that is meritorious on its own or capable of substantiation. See
Murphy, 1 Vet. App. at 81. An allegation of a disorder that is
service connected is not sufficient; the veteran must submit
evidence in support of a claim that would "justify a belief by a
fair and impartial individual that the claim is plausible." See 38
U.S.C.A. 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).
The quality and quantity of the evidence required to meet this
statutory burden of necessity will depend upon the issue presented
by the claim. Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

The Court has recently held that the requirements for a well-
grounded claim under 38 U.S.C.A. 1151 parallel those generally set
forth for establishing other service

- 9 -

connection claims 2, as follows: (1) medical evidence, or in
certain circumstances lay evidence, of incurrence or aggravation of
an injury as the result of hospitalization, medical or surgical
treatment, or the pursuit of a course of vocational rehabilitation
under chapter 31 of title 38, United States Code; (2) medical
evidence of a current disability; and (3) medical evidence of a
nexus between that asserted injury or disease and the current
disability. Jones v. West, No. 98-664 (U.S. Vet. App. July 7,1999).

In determining whether a claim is well grounded, the claimant's
evidentiary assertions are presumed true unless inherently
incredible or when the fact asserted is beyond the competence of
the person making the assertion. King v. Brown, 5 Vet. App. 19, 21
(1993). Where the determinant issue involves a question of medical
diagnosis or medical causation, competent medical evidence to the
effect that the claim is plausible or possible is required to
establish a well-grounded claim. Lay assertions of medical
causation cannot constitute evidence to render a claim well-
grounded; if no cognizable evidence is submitted to support a
claim, the claim cannot be well-grounded. Espiritu v. Derwinski, 2
Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91,
93 (1993).

Analysis

Karnas considerations

As discussed above where a law or regulation changes after a claim
has been filed or reopened, but before the administrative or
judicial appeal process has been concluded, the version most
favorable to the claimant applies unless Congress provided
otherwise or permitted the Secretary to.do otherwise and the
Secretary does so. Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas
v. Derwinski, 1 Vet. App. 308 (1991).

2 See, in general, Caluza v. Brown, 7 Vet. App. 498 (1995). 

- 10 - 

In this case, the Board has determined that the provisions of 38
U.S.C.A. 1151 in effect prior to October 1, 1997 are more favorable
to the claim, inasmuch as negligence need not be established in
order for the veteran to prevail. Moreover, because the original
claim brought under the provisions of 38 U.S.C.A. 1151 was filed in
October 1995, the provisions of 38 U.S.C.A. 1151 in effect from
October 1, 1997 forward are inapplicable to the claim.

Well groundedness of the claim

The first prong of the Jones well groundedness test (incurrence of
a disability as a result of VA medical treatment) described above
arguably has been met, as there is evidence of aminoglycoside
treatment during the VA hospitalization from September to November
1993 with subsequent renal complications.

The second prong of the Jones well groundedness test (current
disability) is also met, as there is competent medical evidence of
record of current disability from nephrosclerosis, obstructive
uropathy and urinary tract infections, as reflected by the medical
evidence.

The third prong of the Jones well groundedness test is not met,
however, as there is no competent medical evidence of record of a
nexus between the veteran's current nephrosclerosis, obstructive
uropathy, and recurrent urinary tract infections disability and the
VA treatment which occurred during VA hospitalization from
September to November 1993.

While the veteran contends that there is such a relationship, since
he is a layperson without medical training, his own statements or
opinions are incapable of indicating the diagnosis and/or etiology
of any disability. Medical evidence is required. See Espiritu v.
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5
Vet. App. 91, 93 (1993).

Specifically, the veteran in essence contends that he did not have
nephrosclerosis, obstructive uropathy and recurrent urinary tract
infections prior to his September

- 11 -

1993 hospitalization. and that he has had these disabilities only
since the September 1993 hospitalization. Assuming such is true,
however, the veteran cannot himself provide a medical nexus between
the treatment and the claimed disabilities. Similarly, the Board
cannot itself conclude that there is a nexus between the treatment
the veteran received during the VA hospitalization in September
1993 and these current disabilities. The Board may not infer
causation merely from the presence of claimed disabilities sometime
after VA treatment. Medical evidence is required. See Colvin v.
Derwinski, 1 Vet. App. 171, 173 (1991).

The veteran has also indicated that tests have been conducted that
show that the antibiotics that he was prescribed during the
September to November 1993 hospitalization caused his current renal
and urinary tract problems. 3 No specifics were provided by the
veteran. The three volume claims folder containing mainly records
obtained for the purpose of the current claim contains no reference
to any such tests indicating a relationship between the 1993 VA
hospitalization the veteran's current nephrosclerosis, obstructive
uropathy and recurrent urinary tract infections. The Court has
indicated that a layperson's account of medical statements or
medical records cannot render a claim well grounded. The connection
between what a physician said, or what a physician's records say,
and the laypersons' accounts of what the physician or the
physician's records purportedly say, when filtered through a
laypersons' sensibilities, has been deemed simply too attenuated
and inherently unreliable to constitute "medical" evidence.
Robinette v. Brown, 8 Vet. App. 69, 74 (1995).

3 It is possible that the veteran is referring to the September to
November 1993 hospital discharge summary itself, which contains
information indicating that the aminoglycoside treatment had caused
acute renal failure followed by anuria during the hospitalization,
but which does not indicate that it caused the veteran's current
problems at issue. It is also possible that the veteran is
referring to the July 1996 VA nephrology examination report, but
that he misunderstands its precise implications, namely, that it
was indicating only that the aminoglycoside treatment was one cause
of his current renal failure disability, and that it was not
indicating that nephrosclerosis, obstructive uropathy, or urinary
tract infections were traceable to the aminoglycoside treatment. 

- 12 - 

The Board notes in passing that the only medical evidence of record
which specifically speaks to causation between the claimed
disabilities and the 1993 VA treatment, namely the May 1998
independent nephrologist's opinion, indicates that the veteran's
aminoglycoside treatment probably did not contribute to the
veteran's prostatic obstructive uropathy which was causing his
urinary tract infections and by indicating that aminoglycoside
usage could not cause nephrosclerosis.

In light of the above stated reasons and bases, in the absence of
competent medical nexus evidence the veteran's claim of entitlement
to benefits under 38 U.S.C.A. 1151 for nephrosclerosis, obstructive
uropathy and recurrent urinary tract infections is not well
grounded. With respect to this issue, the benefits sought on appeal
are denied.


Additional Matters

Because the veteran's claim is not well grounded, VA is under no
further duty to assist him in developing facts pertinent to it. 38
U.S.C.A. 5107(a). VA's duty to assist depends upon the particular
facts of the case, and the extent to which VA has advised the
claimant of the evidence necessary to support a VA benefits claim.
See Robinette v. Brown, 8 Vet. App. 69, 78 (1995). The Court has
held that the obligation exists only in the limited circumstances
where the veteran has specifically referenced other known and
existing evidence which is not of record and which would support
the claim. Epps v. Brown, 9 Vet. App. 341, 344 (1996). In this
case, the Board finds that VA is not on notice of any known and
existing evidence which would render the veteran's claim plausible.
4 The Board's decision serves to inform the veteran of the kind of
evidence which would be necessary to make his claim well grounded,
namely, competent medical evidence which shows that the veteran's
current nephrosclerosis, obstructive uropathy and recurrent urinary

4 As discussed above, the veteran's statement that medical tests
established that antibiotics prescribed by VA medical personnel
during the 1993 hospitalization caused his currently claimed
disabilities lacked sufficient specificity to enable the Board to
identify such tests. 

- 13 - 

tract infections were caused or chronically increased in severity
by the VA treatment.

Where, as here, the Board has addressed the issue of well-
groundedness without the RO having first explicitly decided the
issue on that basis, the Board must consider whether the veteran
has been given adequate opportunity to submit evidence or argument
on it, and if not, the Board must consider whether the veteran has
been prejudiced thereby. See Bernard v. Brown, 4 Vet. App. 384, 394
(1993). In this case, the Board concludes that there has been no
prejudice to the veteran by an RO decision on the merits, as the RO
accorded his claim more consideration than was warranted under the
circumstances. Edenfield v. Brown, 8 Vet. App. 384 (1995).
Moreover, the veteran has been accorded ample opportunity to
present evidence and argument on the questions at issue. The Board
notes that in denying the veteran's claim, the RO advised him that
the evidence failed to establish that VA treatment was the
proximate cause of his disabilities. See both the May 1997
Statement of the Case and the January 1999 Supplemental Statement
of the Case. It is clear that the veteran was advised by the RO
that medical nexus evidence was missing.

Moreover, there need not be any additional VA action in light of
the alleged inadequacy of the July 1996 VA examination report.
Because VA's duty to assist has not been triggered, see 38 U.S.C.A.
5107, the VA examination which was conducted was superfluous in
terms of the claim at issue. VA's giving the veteran the first VA
examination was harmless error, as the examination was something he
was not entitled to receive. Edenfield v. Brown, 8 Vet. App. 384.
Further, as a lay person the veteran is not competent to opine on
the adequacy of a medical examination in any event. See Espiritu,
supra.

The Board notes that the veteran's representative asserts that the
Board is bound, pursuant to VA Manual M21-1, to remand the claim to
the RO for development, since the Board has determined that the
claim is not well grounded. In asserting this, the representative
takes issue, in part, with the Court's analysis in Meyer v. Brown,
9 Vet. App. 425 (1996). The Board, however, is required to follow
the precedent opinions of the courts, including Meyer. 38 U..S.C.A.
7265(a)(3) (West

- 14 -

1991); see also Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).
Subsequent to the revisions to the M21-1 manual, in Meyer, the
Court held that the Board is not required to remand a claim for
additional development, in accordance with 38 C.F.R. 19.9 (1998),
prior to determining that a claim is well-grounded. The Board is
not bound by an administrative issuance that is in conflict with
binding judicial decisions, and the Court's holdings on the issue
of VA's duty to assist in connection with well-grounded claim
determinations are quite clear. The law is clear that, in the
absence of a well-grounded claim, VA has no duty to assist the
veteran in developing his claim.

The Board further notes that while the following is not dispositive
of the issue, see Meyer above, VA just amended, effective August
30, 1999, the provisions of M21-1 in question, to comply with the
law by preventing development of claims which are not well
grounded. See Veterans Benefits Administration Letter 20-99-60
(Aug. 30, 1999).

ORDER

A well-grounded claim of entitlement to VA compensation benefits
pursuant to 38 U.S.C.A. 1151 for nephrosclerosis, obstructive
uropathy and recurrent urinary tract infections as a result of VA
hospitalization from September to November 1993 not having been
submitted, the claim is denied.

REMAND

2. Entitlement to a total rating based upon individual
unemployability due to disability which is being compensated as if
service-connected.

The July 1996 VA nephrology examination report indicated that at
that time the veteran had moderate renal failure which was
"multifactorial" in nature. The July 1996 VA nephrology examination
report opined that the veteran, at that time, had

- 15 -

moderate renal failure and that it was attributable only in part to
the aminoglycoside use during the VA hospitalization in 1993. It is
not reasonably clear, based upon the competent medical evidence of
record, what symptoms are ascribable to the veteran's
aminoglycoside-induced renal failure, and what the severity of such
ascribable symptoms are.

In light of more recent evidence which has been received and a
review of pertinent rating criteria, additional development is
desirable. The Court has held that the Board may not make
conclusions as to medical matters when those conclusions are not
supported by medical evidence, see Colvin v. Derwinski, 1 Vet. App.
171 (1991). The Court has indicated that where the record does not
adequately reveal the current state of the disability at issue and
its effects on employability, a VA examination must be conducted.
See Green v. Derwinski, 1 Vet. App. 121, 123 (1991); Proscelle v.
Derwinski, 2 Vet. App. 629.(1992); Schafrath v. Derwinski, 1 Vet.
App. 589, 595 (1991). See also Talley v. Derwinski, 2 Vet. App. 282
(1992); Roberts v. Derwinski, 2 Vet. App. 282 (1992); Abernathy v.
Derwinski, 2 Vet. App. 391 (1992); and Brown v. Derwinski, 2 Vet.
App. 444 (.1992).

3. Entitlement to VA compensation benefits pursuant to 38 U.S.CA.
1151 (West 1991) for hepatitis B as a result of VA hospitalization
from September to November 1993.

The veteran's representative's June 1999 informal brief constitutes
a notice of disagreement as to the RO's January 1999 rating
decision denying VA compensation benefits pursuant to 38 U.S.C.A.
1151 for hepatitis B as a result of VA hospitalization from
September to November 1993, as it expresses a desire to contest
that decision. 38 C.F.R. 20.201 (1998).

The filing of a notice of disagreement is sufficient to confer
appellate jurisdiction to the Board. Since the veteran's
representative has timely disagreed with the RO's decision, the
Board has jurisdiction, and so the Board must remand the matter so
that the RO issues a Statement of the Case. Manlincon v. West, 12
Vet. App. 238 (1999).

- 16 -

Accordingly, the case is REMANDED to the RO for the following
action:

1. The veteran should be requested to identify the sources of all
medical records pertinent and specific to Hepatitis B and to
current renal failure. Thereafter, the RO should attempt to secure
incorporate into the claims folder copies of all such identified
records which have not already been obtained.

2. A VA examination should be conducted by an appropriate
specialist. The veteran's claims folder must be made available to
the examining physician prior to the examination. The examining
physician should provide a report which describes, to the extent
possible, the nature, extent and severity (including impact on
employability) of the manifestations ascribable to the veteran's
service-connected aminoglycoside-induced renal failure, without
regard to other disabilities or non service-connected (i.e. not
aminoglycoside-induced) renal problems. To the extent possible, the
examining physician should also determine whether the veteran has
Hepatitis B and if so whether it is at least as likely as not that
such was incurred as a result of VA medical treatment. The report
of the examination should be associated with the veteran's claims
folder.

3. The RO should again review the veteran's claim for a total
rating based upon individual unemployability due to disability
which is being compensated as if service-connected. The RO should
also consider the matter of entitlement to VA compensation benefits

- 17 -

pursuant to 38 U.S.C.A. 1151 for hepatitis B as a result of VA
hospitalization. If the benefits sought remain denied, in whole or
in part, the RO should issue the veteran a Supplemental Statement
of the Case. The veteran should be given notice of, and appropriate
opportunity to exercise, his appeal rights.

By this action, the Board intimates no opinion, legal or factual,
as to the ultimate dispositions warranted as to these issues. The
Board notes that RO compliance with this remand is not
discretionary, and that if the RO fails to comply with the terms of
this remand, another remand for corrective action is required.
Stegall v. West, 11 Vet. App. 268 (1998).

While this case is in remand status, the veteran may submit
additional evidence and argument on the matters the Board has
remanded to the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

- 18 -
Barry F. Bohan
Member, Board of Veterans' Appeals



